Exhibit Amended and Restated Employment Agreement THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this27 day of February, 2008 (the “Commencement Date”), by and between LSB Financial Corp. (the “Company”) and Mary Jo David (the “Employee”), but effective as of January 1, 2005 (the “Effective Date”). This Agreement amends and restates the prior Employment Agreement between the Company and the Executive dated February 9, 2006 (the “Prior Agreement”).It has been amended and restated for compliance with the final regulations under
